                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

BRENTON CORY RODEHEAVER,
               Plaintiff
           V.                              Case No. 3:16-cv-209-KRG-KAP
TROY NELSON, WARDEN BEDFORD
COUNTY PRISON, et al.,
               Defendants

                             Memorandum Order

           Plaintiff's complaint was referred to Magistrate Judge

Keith A.   Pesto for pretrial proceedings in accordance with the

Magistrates Act, 28 U.S.C.§ 636, and Local Civil Rule 72.

           The Magistrate Judge filed a Report and Recommendation

on September 30, 2018, ECF no. 29, recommending that the motion for

summary judgment by defendants Baker and Calhoun at ECF no.                     22 be

granted. Previous Reports and Recommendations at ECF no. 6 and ECF

no. 8 had recommended that the complaint as amended be dismissed

as to defendants Nelson,          Stevie/Stevey,      and Bernazolli.      As the

Report   and    Recommendation      at   ECF    no.   29   noted,    all   of    the

plaintiff's     claims   except    those   in    Counts    1   and   2   were    for

injunctive relief only and therefore were rendered moot by the end

of plaintiff's confinement at the Bedford County Prison.

           The plaintiff submitted a proposed amended complaint at

ECF no. 11 that was docketed as a motion to amend the complaint and

denied at ECF no. 16. Because the filing of the amended complaint

had been permitted,      the Magistrate Judge's order at ECF no.                  16
should have been described as a Report and Recommendation finding

the proposed amendment inadequate.

             The parties were notified that pursuant to 28 U.S.C.§

636(b) (1) they had fourteen days to file written objections to the

Reports and Recommendations. No timely objections were filed to the

Report and Recommendation at ECF no. 29. Plaintiff filed a one-page

pleading styled "Objections" at ECF no. 10 to the recommendation

at ECF no. 6 that defendants Nelson, Stevie/Stevey, and Bernazolli

be dismissed from the case, but the pleading lacks any substantive

content     and    cannot       be     regarded    as     objections.     The     proposed

additions     to    the   complaint       at   ECF      no.    11,   when added       to   the

previous versions          of    the    complaint,       do not      amount    to a    claim

against defendants Nelson, Stevie/Stevey, and Bernazolli. Further

leave to amend is denied as inequitable.

             After review of the record of this matter and the Report

and Recommendation under the "reasoned consideration" standard, see

EEOC   v.     City        of    Long      Branch,        866     F.3d    93,     100       (3d

Cir.2017) (standard of review when no timely and specific objections

are filed),       the following order is entered:




                                               2
           AND NOW, this   2C?   +h
                                 day of November, 2018, it is

           ORDERED that the complaint is dismissed for failure to

state a claim,   without further leave to amend,      as to defendants

Nelson,   Stevie/Stevey,   and Bernazolli.     The motion   for   summary

judgment by defendants Calhoun and Baker at ECF no. 22 is granted.

The Reports and Recommendations at ECF no.        6 and ECF no. 29 are

adopted as the opinion of the Court.        The Clerk shall mark this

matter closed.



                                      BY THE COURT:




                                      KIM R. GIBSON,
                                      UNITED STATES DISTRICT JUDGE

Notice to counsel of record by ECF and by U.S. Mail to:

           Brenton C. Rodeheaver MU-9375
           S.C.I. Somerset
           1600 Walters Mill Road
           Somerset, PA 15510




                                      3
